EXHIBIT 12 REGAL BELOIT CORPORATION COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES December 27, December 29, Years Ended December 31, 2008 2007 2006 2005 2004 Earnings available for fixed charges: Income before taxes and minority interest $ 204,201 $ 184,937 $ 174,842 $ 112,924 $ 48,558 Interest expense 27,709 22,056 19,886 22,090 6,787 Estimated interest component of rental expense 5,421 4,433 2,500 2,705 2,189 Total earnings available for fixed charges $ 237,331 $ 211,426 $ 197,228 $ 137,719 $ 57,534 Fixed charges: Interest expense $ 27,709 $ 22,056 $ 19,886 $ 22,090 $ 6,787 Estimated interest component of rental expense 5,421 4,433 2,500 2,705 2,189 Total fixed charges $ 33,130 $ 26,489 $ 22,386 $ 24,795 $ 8,976 Ratio of earnings to fixed charges 7.16 7.98 8.81 5.55 6.41 Note:Interest component of rental expense is estimated to be 1/3 of rental expense.
